 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame Employer.3The Employer takes the contrary view and requeststhe Board to reconsider its earlier finding. It does not appear fromthis decision that the foregoing facts were before the Board at thattime.In view of these facts, indicating the temporary and limitednature of the seasonal employees' employment, we now find that thetenure of their employment is not sufficiently regular or substantialto entitle then' to participate in the election.Therefore, althoughthe nature of their work warrants their inclusion in the unit, we findthat they are ineligible to vote.'[Text of Direction of Election omitted from publication in thisvolume.]886 NLRB 319. (September 1949.)4 S fL Co.of Pipeatone,96 NLRB 1418;R. Appel, Inc.,95 NLRB 7.NECHES BUTANE PRODUCTSCOMPANYandOILWORKERS INTERNA-TIONALUNION,CIO,PETITIONER.CaseNo.39-RC-466.July28,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case; the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question. affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) aild Section 2 (6) and (7) of the Act.'4.The Petitioner's unit request, as amended at the hearing, embracespipefitters, pipefitter helpers and apprentices, and insulators at the'Pipe Fitters Local No. 195, United Association of Journeymen & Apprentices of thePlumbing andPipe Fitting Industry of the U. S andCanada,AFL, hereincalled the In-tervenor,asserts that its contractcovering the employeessought herein constitutes a barto the petition.The contractterm was from June 25,1951, to June30, 1952, with a60-day automatic renewal clause.On April 28,the Petitioner wrote to the Employerrequesting recognition,and filed its petition on May 8As the request for recognitionpreceded the automaticrenewaldate of the contractand was followed by the timelyfiling of the petition,the contract is not a bar.100 NLRB No. 62. NECHESBUTANE PRODUCTS COMPANY389Employer's Port)Neches, Texas, plant: In the alternative, the Peti-tioner seeks separate units of pipefitters and insulators.The Em-ployer and the Intervenor oppose severance on the grounds of a historyof bargaining on a more .comprehensive basis and a commingling ofthe functions of pipefitters and welders.The Employer is engaged in the production of butadiene, the majorcomponent of synthetic rubber.The various maintenance crafts em-ployed by the Employer are, under the over-all supervision of thegeneral foreman and the two assistant general foremen of the mainte-nance division.Each craft is in turn under a separate foreman, andthe Employer recognizes craft lines in the allocation of work. In 1944,following a consent election,2 the Intervenor was certified for a unit ofpipefitters, welders, and insulators, their helpers and apprentices,.andhas continued to represent these-employees since then.The Employ-er's pipefitting and welding shops are located within the same area,and the 64 pipefitters and 17 welders perform their tasks both in theshops and in the field. The pipefitters are skilled craftsmen engagedin the traditional work of their craft, having acquired journeymanstatus by previous training and experience or by apprenticeship in theplant.While the welders are not an apprenticed craft, they arerequired to exercise complete welding skills and to pass a pipe-weldingtest.Although the welders assist whatever crafts require their specialfitters.The 4 insulators who, it appears, do not possess craft skills,work with the pipefitters in covering and insulating pipe and heatexchanges.The factors that both the pipefitters and the welders are craftsmen,that the welders spend a major part of their time working with thepipefitters,3 that the work of the insulators is more closely identifiedwith that of the pipefitters than with other crafts in the plant, and thatthe history of bargaining has been on a departmental basis, establishthat the existing unit of-pipefitters, insulators, and welders is appro-priate rather than the groups the.Petitioner,seeks to sever.Accordingly, we find that the pipefitters, pipefitter helpers and apprentices,insulators, welders and their helpers at the Employers' Port Neches,Texas, plant, excluding all other employees and supervisors, consti-tute a unit appropriate within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.] 's 16-R-941.2Cf.InternationalPaper Company (Southern Kraft Division),96 NLRB 295; SinclairRubber,Inc,96 NLRB 220.